DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The abstract of the disclosure is objected to because, in line 7, ‘aerodynamic part,.’ Should read –aerodynamic part.--.  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 26-41 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claims 26, 27, 29, 31, 33, 35, 37, 38, 40, and 41, the term ‘preferably’ creates a broader/narrower situation within the claims.  In light of this the claims are considered indefinite.
Regarding claims 30 and 31, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claims 28, 32, 34, 36, and 39 are rejected as being dependent from an indefinite claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

Claims 26-29, 31, and 35-37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wolf (USPN 3359002) in view of Nojima (USPN 4776596).
	Regarding claim 26, Wolf discloses an aerodynamic part of the shuttlecock.  The aerodynamic part has a stem part and a sheeting part.  The stem part if formed by a plurality of stems 11 to provide support to the aerodynamic part.  The sheeting part 12 formed by a sheeting for forming an aerodynamic member attached to the stems.  Wolf notes that the stems of the aerodynamic part can be attached to a suitable base (See paragraph bridging columns 1 and 2).  Wolf does not disclose the stem part and sheeting part forming a pyramidal frustum.  Nojima discloses a shuttlecock having a base and aerodynamic part wherein the stem part and the sheeting part are shaped in a pyramidal frustum (See Figure 3). One having ordinary skill in the art would have found it obvious to have a pyramid shaped aerodynamic part, as taught by Nojima, in order to prevent the base from rolling.
	Regarding claim 27, Nojima discloses the stems each forming a self-support edge part of the pyramidal stems frustum and shows the stems having a bigger thickness near the base than near the other end (See Figure 3).
	Regarding claim 28, Nojima discloses the pyramidal frustum is polygonal with clear distinguishable planes between the edges.  The planes are suitable for having a graphical presentation.  
	Regarding claim 29, Nojima discloses the pyramidal frustum being a polygon less than 10 sides (pentagonal). 

	Regarding claim 35, Wolf discloses a spin inducing means wherein the spin inducing means is an opening in the sheeting part.  Since Wolf discloses the sheeting part is meshed, the combination teaches the sheeting means has one opening per plane of the pyramidal sheeting frustum.  
	Regarding claim 36, see the above reading claim 35.  The combination implies that the spin inducing means located between a centerline and an edge of a plane.
	Regarding claim 37, see the above regarding claim 26.
	 
Claim 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wolf (USPN 3359002) in view of Nojima (USPN 4776596) in view of Daole (USPN 9132328).
	Regarding claim 30, Wolf in view of Nojima discloses the pyramidal sheeting being polygonal but does not disclose if the polygon can be imperfect.  Daole discloses a shuttlecock with sheeting having an imperfect character (See Figure 2).  Daole also discloses the sheeting being a general polygonal shape (See Figure 6).  One having ordinary skill in the art would have found it obvious to have the sheeting of any polygonal shape, as taught by Daole, in order to assist in the shuttlecock’s flight through the air.
Claims 32 and 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wolf (USPN 3359002) in view of Nojima (USPN 4776596) in view of Caya (USPN 7951018).
Regarding claim 32, Wolf in view of Nojima does not disclose a print on a plane of the aerodynamic part.  Caya discloses a set of shuttlecocks wherein indicia is place thereon (See Column 4, lines 57 through 63). Applicant does not disclose why a print on the plane of the sheeting material is critical in order to attain the invention.  Cava notes that the indicia distinguishes the shuttlecocks from one another.  Further, the print claimed by the applicant would merely be printed matter as it is not disclosed to serve any function.  In light of the above, one having ordinary skill in the art would have found the placement of the print to be an obvious choice of design.  Also, one having ordinary skill in the art would have found it obvious to have a print on the shuttlecock, as taught by Caya, in order to identify the shuttlecock. 
	Regarding claim 38, see the above regarding claim 32.
Claims 34 and 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wolf (USPN 3359002) in view of Nojima (USPN 4776596) in view of Booty (USPN 2359726).
	Regarding claim 34, Wolf in view of Nojima does not disclose the base having a recess and insert.  Booty et al. discloses a shuttlecock having a base wherein the base has a conical recess and conical insert received by the recess for receiving ends of a plurality of stems (See Figures 2 and 4).  One having ordinary skill in the art would have found it obvious to have a base with a conical recess and insert, as taught by Booty, in order to permanently secure a selected position.
	Regarding claim 40, see the above reading claim 34.
Allowable Subject Matter
Claims 33 and 41 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVIN A HUNTER whose telephone number is (571)272-4411. The examiner can normally be reached on Monday through Friday from 7:30AM to 4:00PM Eastern Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim, can be reached at telephone number 571-272-4463. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/ALVIN A HUNTER/Primary Examiner, Art Unit 3711